 USDC IN/ND case 4:21-cv-00022-JVB-APR document 1 filed 03/08/21 page 1 of 3



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION


BRIAN KEARNEY,                        )
                                      )
               Plaintiff,             )
                                      )
       v.                             )       CASE NO. 4:21-cv-22
                                      )
MENARDS, INC.,                        )
                                      )
               Defendant.             )


                                   NOTICE OF REMOVAL


To:    The United States District Court
       Northern District of Indiana
       Lafayette Division
       230 North Fourth Street
       Lafayette, IN 47901

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Menard, Inc. (“Menard”),

incorrectly identified as Menards, Inc., by and through its undersigned counsel, files its Notice of

Removal of this action from the Tippecanoe Superior Court No. 1. In support thereof, Menard

states as follows:

       1.      Plaintiff Brian Kearney (“Plaintiff”) commenced this action against Menard in the

Tippecanoe Superior Court No. 1, a state court, on February 19, 2021 by filing his “Complaint

for Damages and Jury Demand” (the “Complaint”). A true and correct copy of Plaintiff’s

Summons and Complaint are attached hereto as “Exhibit A”.

       3.      Menard is a corporation incorporated under the laws of Wisconsin having its

principal place of business in Wisconsin and was a Wisconsin corporation at the time Plaintiff’s



                                                 1
 USDC IN/ND case 4:21-cv-00022-JVB-APR document 1 filed 03/08/21 page 2 of 3


Complaint was filed.

        4.        Plaintiff alleges he was a citizen of White County, Indiana at the time of filing the

Complaint. Complaint ¶ 1.

        5.        Plaintiff alleges he sustained personal injuries when he tripped and fell on over a

banded strap and/or strap at the Menard facility in Lafayette, Indiana. Complaint ¶ 8.

        6.        Upon information and belief, the matter in controversy in this matter, at the time

of the commencement of this action and at the present time, exceeds the sum or value of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

        7.        Given the above facts, this action falls under the diversity jurisdiction of this

Court under 28 U.S.C. § 1332(a).

        8.        Menard has served this Notice of Removal within thirty (30) days of having been

served with, or otherwise receiving, copies of Plaintiff’s Summons and Complaint. See 28

U.S.C. § 1446(b).

        9.        The Tippecanoe Superior Court No. 1 is located within the United States District

Court for the Northern District of Indiana. Therefore, this Court is the proper Court for removal

of this action.

        10.       Upon filing this Notice of Removal, Menard will provide a written notification to

Plaintiff of such action and file a Notification of Removal with the Clerk of Courts for

Tippecanoe County, Indiana.

        WHEREFORE, Defendant Menard Inc. respectfully prays that this case will proceed

before this Court as an action properly removed.




                                                     2
 USDC IN/ND case 4:21-cv-00022-JVB-APR document 1 filed 03/08/21 page 3 of 3


                                          Respectfully submitted,



                                          /s/ Barry L. Loftus
                                          Barry L. Loftus #20993-79
                                          Lauren A. Binger, #36175-79
                                          STUART & BRANIGIN LLP
                                          300 Main Street, Suite 900
                                          P.O. Box 1010
                                          Lafayette, IN 47902-1010
                                          Telephone: (765) 423-1561
                                          Fax: (765) 742-8175
                                          Email: bll@stuartlaw.com
                                                   lab@stuartlaw.com
                                          Attorneys for Defendant




#1362857




                                      3
